    Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 1 of 7 - Page ID#: 2022




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE

CIVIL ACTION NO. 16-97-DLB

ARGLE KENDRICK                                                                        PLAINTIFF


v.                                 MEMORANDUM ORDER


COMMISSIONER OF SSA                                                                 DEFENDANT

                          * *   * *   * *    * *       * *   * *   * *   * *

         This matter is before the Court on Plaintiff’s Motion for Attorney’s Fees in this

Social Security benefits case. (Doc. # 47). The Motion has been fully briefed, (Docs. #

48 and 491), and is now ripe for the Court’s review. For the reasons set forth herein,

Plaintiff’s Motion is denied.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         On July 12, 2019, this Court remanded the instant Social Security case under 42

U.S.C. § 405(g) sentence four to the Commissioner for a final benefits determination.

(Doc. # 43). The Memorandum Opinion and Order held that remand was required based

on the Sixth Circuit’s ruling in Hicks v. Commissioner of Social Security, 909 F.3d 786,

794 (6th Cir. 2018) that the Social Security Administration (SSA) had violated the Due

Process Clause of the Constitution by not giving the relevant plaintiffs an opportunity to

show their medical records were not tainted by the fraudulent conduct of their previous

attorney, Eric C. Conn. (Id. at 4). Under § 405(g) the only avenues for remand are


1 Plaintiff’s reply was filed nearly one month beyond the deadline established by Local Rule 7.1(c).
Nevertheless, finding no prejudice to the Defendant, the Court will consider the arguments raised
in Plaintiff’s Reply. Nafziger v. McDermott Intern., Inc., 467 F.3d 514, 522 (6th Cir. 2006).

                                                   1
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 2 of 7 - Page ID#: 2023




sentence four and sentence six. (Id. at 5). Sentence four provides for remand when the

Court is making a substantive ruling on the SSA’s benefits determination, while sentence

six provides an option to remand without determining the accuracy of the administrative

decision.   (Id. at 6).   Because the Sixth Circuit had found issue with the SSA’s

administrative decision, the Court found sentence four remand was proper because it was

based upon an error made by the SSA in denying benefits. (Id.) Further, the Court

required the plaintiffs’ benefits to be reinstated, though it expressly noted the Order was

not a determination that the plaintiffs would be entitled to benefits pending the SSA’s final

benefits decision. (Id. at 13-14).

       Following the Memorandum Opinion and Order, counsel for the Plaintiff,

Wolodymyr Cybriwsky, filed a Motion for Attorney’s Fees on December 23, 2019 (Doc. #

47), which is presently before the Court. The SSA filed a response (Doc. # 48) opposing

Cybriwsky’s motion on January 16, 2020. Cybriwsky filed a reply brief (Doc. # 49) on

February 28, 2020, which was untimely. The SSA has not filed the result of any further

administrative proceedings determining whether Plaintiff was entitled to Social Security

benefits on remand.

II.    ANALYSIS

       A.     Final and Favorable Order

       The issue is whether the Court’s order remanding Plaintiff’s case, pursuant to

sentence four of 42 U.S.C. § 405(g), constitutes a final and favorable order triggering the

availability of attorney’s fees under the Social Security Act. Attorney’s fees are available

under § 406(b) “[w]henever a court renders a judgment favorable to a claimant under [the

Social Security Act].” Local Rule 83.11 requires a “final, favorable decision,” to prompt



                                             2
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 3 of 7 - Page ID#: 2024




counsel’s ability to request attorney’s fees. LR 83.11(d). Courts have found that an order

remanding a case under sentence four constitutes a final and appealable order. Jackson

v. Chater, 99 F.2d 1086, 1095 (11th Cir. 1996) (citing Sullivan v. Finkelstein, 496 U.S.

617, 625-26 (1990); Shalala v. Schaefer, 509 U.S. 292, 299 (1993)). However, district

courts in the Sixth Circuit have decided that a final decision is not favorable until the

Commissioner or Administrative Law Judge (ALJ) rules on the underlying merits of the

plaintiff’s Social Security benefits. See Robertson v. Astrue, No. 1:07CV-00064-JHM,

2011 WL 4737603, at *3 (W.D. Ky. Oct. 6, 2011); Proctor v. Comm’r of Soc. Sec., No.

1:09-cv-127, 2013 WL 308730, at *3 (S.D. Oh. Jan. 25, 2013).

              1.     Final Order

       Sentence four of § 405(g) states that “[t]he court shall have power to enter, upon

the pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner of Social Security, with or without remanding the cause

for a rehearing.” Here, this Court remanded Plaintiff’s case under sentence four based

on the Sixth Circuit’s finding that the Commissioner’s redetermination hearing decisions

violated the Due Process Clause of the Constitution. (Doc. # 43 at 7-8). This finding was

appropriate because sentence four provides for remand when the Court is making a

substantive ruling on the SSA’s previous decision, which is applicable in the current case.

(Id. at 6). Sentence four explicitly allows for the Court to “enter . . . a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (emphasis added).

Sentence four, therefore, gives the Court discretion to enter a final and appealable

judgment, “even though that judgment may be accompanied by a remand order.” Sullivan



                                              3
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 4 of 7 - Page ID#: 2025




v. Finkelstein, 496 U.S. 617, 629 (1990). The Sixth Circuit has discussed the distinctions

between a sentence four and sentence six remand and clarified that a sentence four

remand involves “a remand after a final decision of the district court reversing the denial

of benefits by the Secretary.” Faucher v. Secretary of Health & Human Servs., 17 F.3d

171, 174 (6th Cir. 1994). Thus, while the Court remanded Plaintiff’s case to the SSA for

further proceedings on the determination of benefits, that Order constitutes a final order.

Newsom v. Comm’r of Soc. Sec., 2000 WL 875726, at *14 (6th Cir. June 20, 2000)

(unpublished table decision).

              2.     Favorable Decision

       Nevertheless, a remand order pursuant to sentence four is not considered a

favorable decision for purposes of attorney’s fees under § 406(b) or LR 83.11(d).

Robertson, 2011 WL 4737603, at *3. Instead, a favorable decision occurs when there is

a “determination of disability.” Id. Following remand by the district court, the plaintiff’s

attorney must wait until the adjudication of the plaintiff’s benefits by an ALJ and the appeal

thereafter to the Commissioner. Id. Here, Cybriwsky’s client’s benefits determination has

not yet been made by an ALJ or the Commissioner. Therefore, he must wait to file his

Motion for Attorney’s Fees until after his client is actually entitled to past-due benefits.

Currently, Cybriwsky’s client has been notified of a calculation of his past-due benefits,

but the notification clearly states that if the SSA decides he is not disabled, he will have

to pay back the benefits awarded following remand. (Doc. # 48-2 at 2). Further, other

circuits have held that § 406(b) permits attorney’s fees “where the district court remands

the case to the Commissioner of Social Security for further proceedings, and the

Commissioner on remand awards the claimant past due benefits.” Bergen v. Comm’r of



                                              4
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 5 of 7 - Page ID#: 2026




Soc. Sec., 454 F.3d 1273, at 1277 (11th Cir. 2006); see also Rohrich v. Bowen, 796 F.2d

1030, 1031 (8th Cir. 1986). This outcome is further supported by the SSA’s Program

Operations    Manual     System    (POMS).      POMS     GN     03920.060,    accessible    at

https://secure.ssa.gov/apps10/poms.nsf/lnx/0203920060.          The POMS provides that a

court order remanding the case for future administrative proceedings “depends on the

outcome of those administrative proceedings” and will be considered favorable if the

remand “result[s] in a favorable administrative decision.” Id.

       Additionally, § 406(b) allows reasonable attorney’s fees to be collected “not in

excess of 25 percent of the total of the past-due benefits to which the claimant is entitled

by reason of such judgment.” (emphasis added). The Sixth Circuit has determined that

past-due benefits include interim benefits pending appeal under 42 U.S.C. § 423(g)(1)

when the plaintiff eventually obtains a favorable determination of disability. Akers v. Sec.

of Health and Human Servs., 966 F.2d 205, 206 (6th Cir. 1992). Here, Plaintiff’s benefits

were reinstated pending further administrative proceedings by the SSA (Doc. # 43 at 14).

Thus, Plaintiff’s reinstated benefits are sufficiently analogous to interim benefits under the

Sixth Circuit’s interpretation and can be considered in awarding attorney’s fees under §

406(b). Akers, 966 F.2d at 206. However, as discussed above, if a plaintiff receives

reinstated benefits, and the final decision by the SSA affirms the original denial of benefits,

plaintiff would be responsible to repay any benefits paid. 42 U.S.C. § 423(g)(2)(B). A

plaintiff is not considered to be “entitled” to these past-due benefits under the meaning of

§ 406(b) “absent a final favorable decision.” 966 F.2d at 206. Because Plaintiff has not

yet received a final favorable decision from the SSA affirming that he is entitled to past-




                                              5
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 6 of 7 - Page ID#: 2027




due benefits, it is inappropriate to award attorney’s fees under § 406(b) at the current

juncture.

       Cybriwsky has further failed to cite a case where attorney’s fees were awarded

under § 406(b) prior to the agency issuing a favorable decision on remand. (Doc. # 49 at

1). Instead, in his untimely reply he cites two cases that awarded attorney’s fees on

remand under the Equal Access to Justice Act (EAJA). See Turner v. Comm’r of Soc.

Sec., 680 F.3d 721 (6th Cir. 2012); Murkledove v. Astrue, 635 F.3d 784 (5th Cir. 2011).

The EAJA contains language materially different from that in § 406(b); the EAJA allows

for attorney’s fees to be awarded to “a prevailing party.” 28 U.S.C. § 2412(d)(1)(A). The

EAJA, unlike § 406(b), does not award attorney’s fees out of the plaintiff’s past-due

benefits, and therefore does not have the “entitled” language that limits the application of

§ 406(b) in the current case.

       Thus, although the Order remanding the case back to the Commissioner under

sentence four (Doc. # 43) constitutes a final order, Plaintiff has not yet received a final

and favorable decision for the purposes of attorney’s fees under § 406(b). If a favorable

decision entitling Plaintiff to benefits is made by the Social Security Administration,

Cybriwsky will then be able to seek attorney’s fees by filing within the prescribed 30-day

period under LR 83.11(d).

III.   CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED that Plaintiff’s Motion

for Attorney’s Fees (Doc. # 47) is DENIED.




                                             6
 Case: 7:16-cv-00097-DLB Doc #: 50 Filed: 09/21/20 Page: 7 of 7 - Page ID#: 2028




       This 21st day of September, 2020.




M:\DATA\ORDERS\PikeCivil\2016\16-97 MOO Motion for SSA Attorney's Fees.docx




                                              7
